ACCEPTED
                                                                                           01-14-00337-CR
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                     3/16/2015 11:40:34 AM
                                                                                       CHRISTOPHER PRINE
                                                                                                    CLERK




                            No. 01-14-00337-CR            FILED IN
                                                   1st COURT OF APPEALS
                       IN THE COURT OF APPEALS         HOUSTON, TEXAS
                                 FOR THE           3/16/2015 11:40:34 AM
                   FIRST JUDICIAL DISTRICT OF TEXASCHRISTOPHER A. PRINE
                                                            Clerk
                              AT HOUSTON
                                                     ____________
                  FAROUK DAVID ODARIKO, APPELLANT
                                          v.
                     THE STATE OF TEXAS, APPELLEE

           STATE=S SECOND MOTION FOR EXTENSION OF TIME
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, THE STATE OF TEXAS, by and through the undersigned
Assistant District Attorney, and moves this Court to grant an extension of time for
the State to file its brief in the above styled and numbered cause. In support thereof,
the State would show the following:
      1.     The Clerk=s Record was filed in this case on May 29, 2014.
      2.     The Reporter=s Record was filed in this case on September 15, 2014.
      3.     The State=s brief in this cause was due on March 13, 2015. Appellant
             was granted two extensions of time to file his brief. The State filed
             one previous request for extension of time to file its brief in this cause,
             which was granted by this Court.
      4.     The State’s attorney assigned to this case currently has many other
             pending matters including several pending appeals, writs, and a state
             habeas writ in a death penalty case, Andrus v. State.
       5.       The State’s attorney assigned to this case also welcomed his second
                child, a little girl named Hana Clara Bennyhoff, on March 8, 2015.
                This new arrival, while joyous and shockingly quiet thus far, has
                required the State’s attorney in this matter to be out of the office for a
                few days.
       6.       The State is filing its appellate brief in this cause on the same day as this
                motion. In light of the many other matters the State’s attorney has
                been dealing with during the pendency of this appeal, the State’s
                attorney would request that this Court grant this motion for extension of
                time and accept the concurrently filed State’s brief in this cause.
       7.       This extension is not sought for the sole purpose of delay.


       WHEREFORE, PREMISES CONSIDERED, the State prays that this
Honorable Court grant this motion and extend the deadline for filing the State=s brief
in this case.
                                                   Respectfully submitted,

                                                   /s/ Jason Bennyhoff
                                                   JASON BENNYHOFF
                                                   ASST. DISTRICT ATTORNEY
                                                   Fort Bend County, Texas
                                                   State Bar Number 24050277
                                                   1422 Eugene Heimann Cir.
                                                   Richmond, Texas 77469
                                                   Phone: (281) 238-3352
                                                   Fax: (281) 238-3366
                         CERTIFICATE OF SERVICE

      I, Jason Bennyhoff, do hereby certify that a true and correct copy of the
foregoing Motion was sent to counsel for the Appellant on March 16, 2015, via the
EFile Texas system at the email address provided by Appellant’s counsel.

David Disher
disherdave@aol.com
Counsel for Appellant


                                           /s/ Jason Bennyhoff
                                           Jason Bennyhoff